Order entered December 4, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01161-CV

                                  ZENE TINNARD, Appellant

                                                V.

  THE DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH &
HOSPITAL SYSTEM, AND UNIVERSITY OF TEXAS SOUTHWEST AND UNKNOWN
             GOVERNMENTAL ENTITIES (DOES 1-5), Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-14290

                                            ORDER
       Based on this Court’s November 27, 2013 order, we DENY as moot appellant’s second

motion for extension to file brief, appellee University of Texas Southwestern Medical Center at

Dallas’s motion to affirm trial court’s final judgment and dismiss appeal for want of prosecution,

and appellee The Dallas County Hospital District d/b/a Parkland Health & Hospital System’s

motion to strike late brief and reurging dismissal of appeal for want of prosecution.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE